UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
-against-
JOSE MENDOZA,
Respondent,

 

 

NELSON S. ROMAN, United States District Judge
Defendant Jose Mendoza is currently scheduled to be sentenced by the Court on May 8, 2020 at
2:00 p.m. following his guilty pleas to Count One of the Felony Information which charged him with

distributing and possessing with intent to distribute forty (40) grams and more of fentanyl, in violation of

21 U.S.C. § 841(b)(1)(B).

In the interest of justice, the Court appoints the Office of the Federal Defender, White Plains, to
serve in the capacity of legal advisor to the Defendant Jose Mendoza. The respective parties are reminded
that the Court has set a briefing schedule for submission of briefs concerning the applicable Guideline
Sentencing range. In particular, the parties were directed to address whether Defendant is eligible for the
safety valve exception to the minimum mandatory sentencing Guideline provisions. Defense Counsel is
directed to serve and file his memorandum of law no later than April 9, 2020. The Government is
directed to serve and file it’s responsive memorandum of law no later than April 27, 2020. As the parties
serve their respective documents, they are directed to provide two (2) courtesy copies to the Court’s
chambers. Additionally, Defense Counsel is directed to submit a sentencing memorandum no later than
May 4, 2020.

The Clerk of the Court is respectfully directed to mail a copy fo this order to the Federal
Defender’s Office.

The constitutes the Court’s order.

Dated: March 13, 2020 SO ORDERED:
White Plains, New York we
fo —

NE ELSON S. ROMAN
United States District Judge

 
